Citation Nr: 1820101	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

The Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to June 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is presently with the RO in Atlanta, Georgia. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his sleep apnea had its onset in service.  See generally October 2017 Board Hearing Transcript.

In furtherance of this claim, the Veteran was afforded a VA examination in May 2014.   Upon examination, the VA examiner confirmed his diagnosis of sleep apnea. .  Despite noting that he complained of insomnia in service, the VA examiner concluded that a nexus opinion could not be rendered without resorting to mere speculation due to the lack of an evaluation in service, which made it impossible to determine whether it had its onset in service.  Thus, it appears the VA examiner relied solely on the absence of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also August 2014 VA Form 9 (the Veteran  questioned the adequacy of the VA examination).  Further, in reaching this conclusion, the VA examiner did not have an opportunity to consider and weigh the Veteran's testimony during the October 2017 Board videoconference hearing.  For the foregoing reasons, a remand is necessary to obtain another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his sleep apnea.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's sleep apnea was caused by or is otherwise related to his active duty service.

b. In rendering an opinion, the examiner should consider and weigh his relevant lay statements of record.

c. The examiner is reminded that the lack of contemporaneous medical evidence, while probative, cannot serve as the sole basis for a negative nexus opinion. 

d. To the extent it is relevant, if at all, the examiner is reminded that he is presently service-connected for adjustment disorder with anxiety and depressed mood, which was originally claimed as chronic insomnia.

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




